Citation Nr: 0326282	
Decision Date: 10/03/03    Archive Date: 10/15/03	

DOCKET NO.  02-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disability prior to January 24, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from November 1969 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
VARO in Indianapolis, Indiana, which increased the disability 
rating for the veteran's post-traumatic stress disorder 
(PTSD) from 70 percent to 100 percent, effective January 24, 
2001.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has been 
notified of the evidence necessary to substantiate his claim.  

2.  At the time of the April 2002 rating decision increasing 
the disability rating for PTSD from 70 percent to 
100 percent, effective January 24, 2001, the veteran was 
presumed to have been seeking the maximum schedular 
evaluation for the disability, and he exhibited evidence of 
unemployability.

3.  At the time of the April 2002 decision, the veteran's 
PTSD was rated as 70 percent disabling.  Service connection 
is not in effect for any other disability.


CONCLUSION OF LAW

An effective date of March 7, 1997, but not earlier, for 
entitlement to a 100 percent disability rating based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400, 4.16 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for a total 
disability rating for compensation purposes based on 
individual unemployability by reason of his service-connected 
PTSD prior to January 24, 2001.  There is no issue as to 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West Supp. 2002).  VA has secured all VA and private 
medical records that the veteran has indicated are available 
and pertinent to his claim, and VA has satisfied its duty to 
assist with respect to such records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claim by means of the April 
2002 rating decision and a September 2002 statement of the 
case.  Therefore, the Board finds that the statutory and 
regulatory requirements with regard to notice and development 
of the claim have been satisfied.  

Ordinarily, the grant of a 100 percent schedular evaluation 
renders moot the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
VAOPGCPREC 6-99 (1999).  However, as will be discussed below, 
the Board finds that the veteran had a pending claim for a 
total rating prior to the effective date of the 100 percent 
schedular evaluation, and he has perfected an appeal as to 
that issue.  Accordingly, the Board must reach the question 
of whether he was entitled to a total rating prior to the 
effective date of the 100 percent schedular evaluation, 
January 24, 2001.  

The evidence of record includes a July 1996 statement from a 
psychiatrist in charge of the Combat Veterans Treatment 
Program at the VA Medical Center in Marion, Indiana.  She 
stated the veteran had been under her psychiatric care for 
PTSD since February 1996.  She considered the veteran to be 
totally disabled from his PTSD and did not expect him to be 
able to return to work.  She stated the veteran's PTSD was 
chronic and severe in nature and she described his condition 
as guarded.

Another statement dated that same month from a social worker 
who was the coordinator of the same Combat Veterans Treatment 
Program was to the same effect.  The social worker stated the 
veteran's overall adjustment had deteriorated slowly and 
steadily over the past six months.  He stated that 
"certainly" the veteran was considered unemployable at the 
present time.  He believed the condition was not expected to 
improve during the next 1 to 2 years, if at all.

Statements in February and March 1998 from the psychiatrist 
mentioned above reiterated her opinion as to the severity of 
the veteran's PTSD.  She stated that the PTSD affected every 
aspect of the veteran's life, his relationships, his 
employment, and his education.  It was her opinion "he will 
never work again."  

Of record is a discharge summary pertaining to 
hospitalization of the veteran by VA from January to February 
2000.  The veteran was described as unemployed and currently 
living with his parents.  The final diagnoses were PTSD and 
general anxiety disorder.  The Global Assessment of 
Functioning (GAF) Score at entrance was 35, and that same 
score was given at the time of hospital discharge.  

The veteran was accorded a PTSD examination by VA for rating 
purposes on September 5, 2000.  The claims folder was 
reviewed by the examiner.  It was noted the veteran was still 
living with his parents.  The veteran indicated that he had 
been receiving regular outpatient treatment for his PTSD 
since 1995 or 1996.  He stated that he went once monthly for 
individual psychotherapy.  He also attended a PTSD group once 
a week.  He was also taking various medications for his PTSD, 
as well as anxiety and depression.  The veteran stated that 
since 1996 he had not had any gainful employment.  He 
reported that his psychiatric problems increased at that 
time.  He reported that he had been receiving Social Security 
disability benefits since around 1996.  It was reported that 
his symptoms had been chronic and there had been no 
significant periods of remission.  The veteran reported 
multiple symptoms associated with PTSD.  He was given a GAF 
Score of 51.  His highest level of GAF functioning in the 
past year was also reported as 51.  Impairment in social and 
occupational functioning had reportedly resulted from his 
PTSD.  

In a rating decision dated in October 2000, service 
connection for PTSD was granted.  A 30 percent rating was 
assigned, effective March 16, 2000.  

Received on January 24, 2001, was a claim for an assignment 
of at least a 70 percent disability rating for PTSD and a 
100 percent individual unemployability rating.  

At the time of a VA psychiatric examination in April 2001, 
the veteran was again given a GAF Score of 51.  His Axis I 
diagnosis was PTSD.  

Additional evidence was obtained and by rating decision dated 
in April 2002, the veteran's PTSD, currently rated as 
70 percent disabling, was increased to 100 percent disabling, 
effective January 24, 2001.  

The United States Court of Appeals for the Federal Circuit 
has held that once the veteran submits evidence of a medical 
disability, makes a claim for the highest rating, and submits 
evidence of unemployability, the veteran has made a claim for 
a total rating.  Roberson v. Principi, 251 F.3d 1378, 1383 
(Fed. Cir. 2001).  

The facts of the instant case bear many similarities to those 
in Roberson.  In both cases there was evidence at the time of 
the grant of service connection for PTSD that the disability 
caused the veteran to be unemployable.  The Roberson court 
held that the veteran was presumed to be seeking the maximum 
evaluation.  That presumption combined with the evidence of 
unemployability led the Federal Circuit to a conclusion that 
the veteran had made a claim for a total rating based on 
individual unemployability.  The Board finds that at the time 
of the grant of service connection for PTSD in the October 
2000 rating decision, the veteran had a pending claim, under 
the Roberson criteria, for a total rating.  

With the veteran being assigned a 70 percent disability 
rating from March 7, 1997, it is clear that he meets the 
percentage criteria for a total rating under 38 C.F.R. 
§ 4.16(a).  


ORDER

The veteran had a pending and plausible claim for a total 
rating based on individual unemployability prior to January 
24, 2001, and therefore an effective date earlier than 
January 24, 2001, specifically March 7, 1997, is assigned for 
the grant of a 100 percent disability evaluation for PTSD.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

